DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 12/20/18 is acknowledged.
Claims 46 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/18.
	Claims 1, 5, 8, 12, 13, 15, 16, 18, 21, 23, 28, 31, 37, 40, 41, 45, and 55-57 are examined on the merits.  Claims 55-57 are newly presented.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 8, 12, 13, 15, 16, 18, 21, 23, 28, 31, 37, 40, 41, 45, and 54 have been considered but are not persuasive, see responses below.  The claim limitation “active immunization against pneumonia” is herein examined as presented by applicants in the response dated 1/13/2020.  In this response by applicants, “active 

In response to the previously raised 35 USC 102a1 rejections, which are maintained below, applicants state that Chit et al., Hanon and Stephenne or DiazGranados et al. do not teach active immunization against pneumonia or serious pneumonia and that the pathogen that causes the pneumonia is a non-influenza virus, bacterium or fungus (see new claim 56).  These references do not specifically state that any form of pneumonia is to be prevent or treated by their methods.  In addition, the teachings Smiley et al. support the prevention or treatment of secondary bacterial pneumonia by passive immunization and not by administering an influenza vaccine.  Smiley et al. was cited by the Examiner in the previous Office action in the 35 USC 102a1 rejection based on Chit et al. to establish that there is a causal link between influenza viral infections and secondary infections by bacteria that can lead to pneumonia.
In response, while Smiley et al. do teach that use of passive immunization to, they also teach that opportunistic bacteria can cause secondary illnesses like pneumonia after someone contracts and develops an influenza viral infection and lung damage occurs. [see paragraphs 6 and 45]  One way to treat the secondary bacterial pneumonia is by passive immunization.  Smiley et al. also teach in paragraph 27 that a patient at risk for a viral infection and a secondary bacterial pneumonia can receive a vaccine for a related virus (different strain of the same virus 

In addition, since Hanon and Stephenne teach in their working examples that lower amounts of influenza HA in their vaccine candidates can be administered to immunize a subject against influenza, they teach away from using a composition comprising a higher than standard dose of influenza HA.  In response, while Hanon and Stephenne do teach that smaller amounts of HA containing vaccines can be successfully used, this is one working example and not a strict statement that using higher than standard doses (which they teach) should not be used.  MPEP 2141.02 VI states [However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).]

Lastly, applicants summarize the efficacy of their method as presented in the instant specification in Example 1.  The MPEP 2131.04 states that evidence of secondary considerations, such as unexpected results are irrelevant to 35 USC 102 rejections.  Therefore, these arguments are not persuasive.

As written, the claimed invention does not require that the subject has pneumonia, rather that the subject receive a higher than standard dose influenza vaccine, such as a vaccine with higher than about 15, 20, 24, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, or 90 micrograms of HA per strain for each 0.5 ml.  The method as claimed intends to be a prophylactic method and 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(Prior Rejection Maintained and extended to new claims) Claim(s) 1, 5, 8, 12, 13, 15, 16, 18, 21, 23, 28, 31, 37, 40, 41, 45, and 55-57 are rejected under 35 U.S.C. 102a1 as being anticipated by Chit et al. (Vaccine, 2015, published online 11/11/14, Vol. 33, pages 734-741).
The claimed invention is drawn to (claim 1) a method for preventing pneumonia in a subject comprising administering an influenza vaccine to the subject, wherein the dose of 
(claim 5) a method of preventing pneumonia in a subject comprising administering an influenza vaccine to a subject, wherein (i) the content of one of more influenza protein(s) in the influenza vaccine is higher than the content of an influenza vaccine provided in a standard-dose influenza vaccine, wherein said influenza protein is selected from HA, NA, Ml, M2, PB1, PB2, PA, NS1, NS2, and NP; and/or (ii) the influenza vaccine provides more antigen to the subject as compared to a standard-dose influenza vaccine, wherein the antigen is one or more of HA, NA, Ml, M2, PB1, PB2, PA, NS1, NS2, and NP, and wherein the pneumonia is caused by a virus, bacterium, or fungus, and wherein the pneumonia is serious pneumonia.

7. The method of claim 1, wherein the pneumonia is caused by a virus selected from influen2a virus, respiratory syncytial virus (RSV), metapneumovirus, adenovirus, rhinovirus, coronavirus varicella-zoster virus, and parainfluenza virus; the pneumonia is caused by a bacteria selected from Streptococcus pneumoniae, Staphylococcus aureus, Neisseria meningitides, Mycoplasma pneumonia, Haemophilus influenzae, Legionella pneumonia, Legionella spp.. Chlamydia spp., including Chlamydia pneumonia, and Chlamydia psittaci, Moraxella spp., including Moraxella catarrhalis, Streptococcus pyogenes, including Streptococcus pyogenes (Group A),
Pseudomonas aeruginosa, gram-negative enteric bacilli, methicillin-susceptible S. aureus, methicillin-resistant S. aureus, Haemophilusparainfluengae, Haemophilusparahaeolyticus, Pseudomonas alcaligenes, Citrobacterfreundii, Staphylococcus haemolyticus, 
12.  The method of claim 1, wherein the pneumonia is a community-acquired pneumonia (CAP).
13.  The method of claim 1, wherein the pneumonia is a healthcare-associated pneumonia.
15.  The method of claim 1, wherein the pneumonia is not preceded by influenza.
16.  The method of claim 8, wherein the pneumonia is preceded by, or concurrent with influenza.
18.  The method of claim 5, wherein the vaccine administered to a subject has a haemagglutinin (HA) content that is higher than the HA content of a standard-dose influema vaccine, and/or the vaccine administered to a subject has a neuraminidase (NA) content that is higher than the NA content of a standard-dose influenza vaccine.
21. The method of claim 1, wherein the influenza vaccine is a trivalent vaccine or a quadrivalent vaccine.
23.  The method of claim 1, wherein the vaccine is produced in avian eggs, the is made by recombinant DNA techniques, the vaccine is inactivated or live attenuated, and/or the vaccine is administered intradermally, intramuscularly, or intranasally.
28.  The method of claim 1, wherein the vaccine contains adjuvant.
31. The method of claim 5, wherein the vaccine is a reformulated version of a vaccine selected from Fluzone (Trivalent or Quadrivalent; Sanofi Pasteur), Fluarix (Trivalent or Quadrivalent; 
37.  The method of claim 5, wherein the HA content of the vaccine is higher than about 15, 20, 24, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, or 90 micrograms of HA per strain for each 0.5 ml.
40.  The method of claim 5, wherein the vaccine that is administered to a subject for the prevention pneumonia is formulated to have a higher HA content than the HA content of a standard dose vaccine.
41.  The method of claim 5, wherein the vaccine that is administered to a subject for the prevention pneumonia is formulated to have a higher NA content than the NA content of a standard dose vaccine.
45. The method of claim 1, wherein the subject is older than about 65 years or the subject is a child that is younger than about 18 years.
55. The method of claim 1, wherein the pneumonia is caused by a non-influenza pathogen.
56. A method for preventing pneumonia caused by a non-influenza pathogen in a subject comprising administering an influenza vaccine to the subject, wherein the dose of influenza vaccine administered to the subject is higher than a standard-dose influenza vaccine, wherein the vaccine is administered for active immunization against pneumonia in the subject, and wherein the pneumonia is caused by a non-influenza virus, bacterium, or fungus.



*Presently the main concept being claimed (based on the elected species) is that by administering a high dose influenza vaccine (reformulated commercial vaccine to have a higher than standard dose) bacterial caused pneumonia is prevented as the administration of this vaccine is actively immunizing the subject against pneumonia.  The high dose is related to the amount of hemagglutinin (HA), the subject is older than 65 and the commercial vaccine to be reformulated is FluZone®.  Of note, the reformulation only requires that the amount of HA is higher than the standard dose, which is 15 ug HA and NA/0.5mL/strain of influenza present in the vaccine (see Table 7 of FluZone® package insert provided in IDS submitted on 1/13/2020).  
Therefore, the present inventive method requires one active step of administering the high dose influenza vaccine of reformulated Fluzone® (having greater than 15 ug HA/0.5mL/strain) to a subject older than 65 years.  By doing this, the prior art would be actively immunizing against pneumonia according to the claimed invention, wherein the pneumonia is serious pneumonia, since the active step involves vaccinating a subject before pneumonia develops (by way of influenza, bacterium, fungus or a non-influenza virus infection).  .  
As stated above, the recitations of “A method of preventing pneumonia in a subject…active immunization against pneumonia in the subject, wherein the pneumonia is caused by bacteria” are interpreted to be providing prophylaxis therapy for any future infection by bacteria that may cause pneumonia in the subject and not that the subject is presently showing clinical signs or symptoms of bacterial pneumonia.  

The Prior Art
	As stated in the prior Office action, while the teachings of Chit et al. do not specifically target treating/preventing pneumonia (such as bacterial caused pneumonia), the active steps taught by Chit et al. are the same as presently claimed.  This would include serious pneumonia, community-acquired, healthcare-associated, pneumonia that is not preceded by influenza or is preceded by influenza.  More specifically, Chit et al. teach administering High Dose (greater than 15ug/strain) “HD” trivalent seasonal influenza vaccine to elderly patients (older than 65 years) and comparing the financial and healthy benefits compared to when a standard dose seasonal influenza vaccine is administered.  One example of the HD trivalent vaccine is that of Fluzone®.  [see abstract and methods section]  Furthermore, the influenza vaccines administered contained inactivated influenza viruses.  Based on the teachings of Chit et al., their active steps would achieve the same outcome as presently claimed because the same composition (as claimed) is being administered.  Therefore, Chit et al. anticipate the instant invention.
Response to arguments:
Applicants arguments have been considered in full, however, they are not persuasive in lieu of comments presented above and hereafter.  	
	While Chit does not teach or suggest preventing pneumonia, including serious pneumonia, and as a result do not teach that actively immunizing against pneumonia is a goal of theirs.  	 The subjects/patients receiving their high dose influenza vaccine were not infected with influenza or experiencing pneumonia at the time of vaccination.  However, as stated above the state of the art has recognized a causal link between influenza viral infections and bacterial 
 	Therefore, one of ordinary skill in the art would understand that vaccinating against influenza viruses prophylactically, as taught by Chit et al. would indirectly be preventing pneumonia.  

(New Rejection) Claim(s) 1, 5, 8, 12, 13, 15, 16, 18, 21, 23, 28, 37, 40, 41, and 55-57 are rejected under 35 U.S.C. 102a1 as being anticipated by Hanon and Stephenne (U.S. Patent 9,278,127).
The claimed invention is summarized above.  Of note, claims 31 and 45 are not rejected.
Hanon and Stephenne teach the administration of split (inactivated) pandemic influenza viruses to adult subjects in the age range of 16 to 60 years old in order to determine immunogenicity of their influenza compositions.  These compositions contains the adjuvant AS03 and differing amounts of HA (which inherently includes NA amounts), ranging from 3.8 ug up to 30 ug, which is established above, is higher than the standard dose of an influenza vaccine.  [see working Example IV]  Tables 10-13 of Hanon and Stephenne revealed efficient humoral and seroconversion numbers, particularly from subjects receiving the 15 and 30 ug doses. Therefore, as discussed above with regard to Chit et al., since Hanon and Stephenne teach the active steps presently claimed, they are also inherently providing prophylaxis against pneumonia since they are performing the same method as claimed against any future development of pneumonia caused by bacteria, whether it is serious pneumonia, community-acquired, healthcare-associated, pneumonia that is not preceded by influenza or is preceded by influenza.  


(New Rejection) Claim(s) 1, 5, 8, 12, 13, 15, 16, 18, 21, 23, 28, 31, 37, 40, 41, 45, and 55-57 are rejected under 35 U.S.C. 102a1 as being anticipated by DiazGranados et al. (NEJM, 2014, Vol. 371, pages 635-645).
The claimed invention is summarized above.
DiazGranados et al. teach the administration of a high dose (60 ug of HA) (which inherently includes NA amounts) influenza vaccine (Fluzone®) to adult subjects 65 years or older. [see methods section]  Table 4 presents a summary of seroprotection data (hemagglutination Inhibition):

    PNG
    media_image1.png
    866
    1523
    media_image1.png
    Greyscale

Subjects receiving the high dose or standard dose exhibited at least a 93% seroprotection up to 2 years following vaccination, which the high dose resulting in a greater protection percentage and hemagglutination inhibition level.  Since DiazGranados et al. teach the active 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648